DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
Allowable Subject Matter
Claims 1-6, 8-16, 19-25, 27-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instant invention is related to video encoding and/or decoding and related methods and devices.
Applicant uniquely claimed a distinct feature in the independent claim 1, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the first coded portion comprises a first Video Coding Layer, VCL, Network Abstraction Layer, NAL, unit, and wherein the second coded portion comprises a second VCL NAL unit; responsive to a first value of the syntax indicator, decoding the first coded sample information using a picture header syntax element from a picture header of the encoded bitstream; and responsive to the first value of the syntax indicator, decoding the second coded sample information using the picture header syntax element from the picture header of the encoded bitstream..” 
Applicant uniquely claimed a distinct feature in the independent claim 33, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the encoded bitstream is an encoded video bitstream, wherein the picture is a first picture, wherein the picture header is a first picture header, wherein the encoded bitstream further comprises a third coded portion comprising third coded sample information for a second picture and a fourth coded portion comprising fourth coded sample information for the second picture, the method further comprising: responsive to the first value of the syntax indicator, detecting that an error has occurred based on failure on detecting a second picture header associated with the second picture.”
Applicant uniquely claimed a distinct feature in the independent claim 34, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “wherein the first and second coded portions are provided for a same tile group for the picture, wherein byte alignment suppression is provided for a header of the first coded portion responsive to the first value of the syntax indicator and the first and second coded portions being provided for the same tile group, and wherein byte alignment suppression is provided for a header of the second coded portion responsive to the first value of the syntax indicator and the first and second coded portions being provided for the same tile group.”

Applicant uniquely claimed a distinct feature in the independent claim 35, which in combination with the other features are neither anticipated nor obvious over the art of record. The features are “responsive to a first value of the syntax indicator, decoding the first coded sample information using a picture header syntax element from a picture header of the encoded bitstream, wherein the picture header is an access unit delimiter; and responsive to the first value of the syntax indicator, decoding the second coded sample information using the picture header syntax element from the picture header of the encoded bitstream.”
Tsai et al. (US20120207227A1), the closest prior art of record founded, discloses many of the limitations of the claims. However, Tsai, either, singularly or in combination with other prior art of record, fails to anticipate or render the above underlined limitations obvious.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO LIMA whose telephone number is (571)270-0625. The examiner can normally be reached Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/FABIO S LIMA/Primary Examiner, Art Unit 2486